Merrick, O. J.
This suit was brought to recover of the defendant two hundred dollars, under an ordinance of the Police Jury of said parish, on account of retailing spiritous liquors, as the keeper of a coffee house, without a license.
It is evident'that this court can only consider the legality of the ordinance in question and not the facts upon which the decision rests.
The defendant’s counsel arrives at the illegality of the tax by the following-reasoning :
“We assert,” he says, “that said proceedings (of the Police Jury) are irregular, and of no binding force and effect for this. The Legislature of the State has defined the mode to be pursued by Police Juries of the several parishes, in assessing and collecting taxes on property, professions, &c. Revised Statutes, p. 410, sec. 20 : ‘ The Police Juries of the several parishes of this State, before they shall fix and decide on the amount of taxes to be assessed for the current year, shall cause to be made out an estimate exhibiting the various items of expenditure, and shall cause the same to be published in one newspaper published in the parish at least thirty days before the meeting to fix and decide on the amount of taxes to he assessed as aforesaid.’ Sec. 17: ‘A vote of a majority of all the members elect of the Police Juries shall he required to levy any parish tax, and in levying any parish taxes the Police Jury shall levy a uniform per centum on every species of property, trade or profession.’
“ Now, it will be seen,” so the counsel continues, “ that the ordinances under which the plaintiff proceeds is of date anterior to 1849, and by the Act of the Legislature (1886) quoted above and nowin force, is virtually repealed; the Act of the Legislature requiring a yearly assessing and levying of taxes on trades, professions, &c., and a condition precedent, in the making and publishing of a statement of the various items of expenditure, and at least thirty days before the meeting to fix and decide the amount of taxes to be raised as aforesaid.
“ The ordinance under which they sue is obsolete and has no legal existence. They have not passed the ordinance for the current year, have not made out and published the yearly statement, as required, thirty days before passing any ordinance levying or fixing- the tax on professions, trades, &c. ; and, lastly, they have not, in accordance with law, by a vote of the majority of all the members elect of the Police Jury, laid, fixed, or levied, the tax on professions, &c.”
From this statement of defendant’s case it appears, that the question which he desires to submit to us is whether the ordinance contained in a pamphlet *789printed in 1849, which he presents with his brief, was repealed by the Act of the Legislature in 1856. This court has not jurisdiction to revise the consbruotion which the lower eourt may have put upon the latter Act by its decree in this case. The court could only consider the legality or constitutionality of the Act, and not a mere question of repeal. See State v. Third Justice of the Peace of New Orleans, 12th An.
The defendant’s counsel further considers, that the bringing of tho suit is itself a license to the defendant to retail spiritous liquors for a year. The bringing of the suit was a fact, and the District Court alone was authorized to make deductions from the faots, and this court oannot revise its findings.
In conclusion, we see no ground presented by the appellant, which will justify us in assuming jurisdiction in this case.
It is, therefore, ordered, adjudged and decreed by the court, that the appeal in this case be dismissed, at the costs of the appellant.